IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RECIGNO LABORATORIES, INC.,                 : No. 380 MAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
JENSEN DENTAL, INC. AND 3M                  :
COMPANY,                                    :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of December, 2020, the Petition for Allowance of Appeal

is DENIED.